Citation Nr: 1518941	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-50 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for post traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for post traumatic arthritis of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1981 and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The Board notes that the Veteran has had a separate 10 percent rating for left knee anterior cruciate ligament instability from June 28, 1999, to March 17, 2015.  In a March 2015 rating decision, the RO granted an increase to 100 percent for left knee total replacement, effective March 17, 2015, and a 30 percent rating from May 1, 2015.  

The Veteran's March 2007 Notice of Disagreement expressly limited his appeal to the issues of the left and right knee ratings for traumatic arthritis.  Nonetheless, as VA regulations allow for disability ratings for the knees for both limitation of motion based on arthritis and instability, the Board will address the disability rating assigned for instability of the Veteran's left knee.



FINDINGS OF FACT

1.  The Veteran's post traumatic arthritis of the left knee is manifested by complaints of pain, but with full extension and flexion limited to no less than 115 degrees. 

2.  Prior to March 17, 2015, the Veteran's left knee anterior cruciate ligament instability has not been shown to be characterized as greater than slight.

3.  The Veteran's post traumatic arthritis of the right knee is manifested by complaints of pain, but with full extension and flexion limited to no less than 115 degrees; objective findings of lateral instability and subluxation were not shown.

4.  In addition to the post traumatic arthritis of the right knee, the evidence shows meniscal tears, effusions, and locking, which approximates semilunar cartilage dislocation with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).

2.  The criteria for a rating higher than 10 percent for left knee anterior cruciate ligament instability, prior to March 17, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a rating in excess of 10 percent for post traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2014).

4.  The criteria for a separate 20 percent rating, but no higher, for symptomatic right knee meniscal tear are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in an August 2006 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Additionally, VA provided examinations in September 2006 and October 2014.  The examinations are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions regarding the left and right knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Furthermore, in February 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issues currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt increased ratings are warranted for his bilateral knee disabilities.  The undersigned made several inquiries as to the facts concerning the Veteran's conditions, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board considered and complied with the VCAA provisions regarding the duties to notify and assist.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issues on the merits is appropriate at this time.

II. Analysis

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Service connection for bilateral knee disabilities was established in a January 2000 rating decision.  The instant claim for increased ratings was filed in July 2006.  The Veteran's post traumatic arthritis of the left and right knees is rated under Diagnostic Code 5010.  As noted above, the Veteran has a separate 10 percent rating for left knee anterior cruciate ligament instability rated under Diagnostic Code 5257 and a 100 percent rating for left knee total replacement effective from March 17, 2015, which will become a 30 percent rating from May 1, 2016.

Diagnostic Code 5010 pertains to traumatic arthritis and indicates that the condition is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Evidence

At the September 2006 VA examination, regarding the right knee, the Veteran reported pain occurring constantly, that travels down the leg, that is sharp in nature, and on a scale from 1 to 10 with 10 being the worst pain, pain level is at 8.  The pain can be elicited by physical activity and is relieved by rest and ibuprofen and hydrocodone.  The Veteran reported that he can function with medication and that he has had daily incapacitating episodes over the past year.  The examiner reported that the Veteran has not had any prosthetic implants and that there is no functional impairment resulting from the post traumatic arthritis of the right knee.

Regarding the left knee, the Veteran reported daily weakness, stiffness, and swelling; pain occurring constantly, that travels down the leg and lower back, that is aching, sharp, and sticking in nature; and on a scale from 1 to 10 with 10 being the worst pain, pain level is at 8.  The pain can be elicited by physical activity and is relieved by rest and ibuprofen and hydrocodone.  The Veteran reported that he can function with medication and that his condition does not cause incapacitation.  The examiner reported that the Veteran has not had any prosthetic implants and that there is no functional impairment resulting from the left knee disability, to include post traumatic arthritis and anterior cruciate ligament instability.

The VA examiner's report included the following objective findings for both knees: tenderness, crepitus, flexion to 140 degrees, extension to zero degrees, and joint function not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right knee anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments test, and medial and lateral meniscus test were within normal limits.  The left knee anterior and posterior cruciate ligaments stability test was abnormal with slight instability.  The left knee medial and lateral collateral ligaments test and medial and lateral meniscus test were within normal limits.  The examiner also reported that the Veteran had an abnormal gait with limping to the left and that he required a brace for ambulation for left knee support.

At the October 2014 VA examination, the Veteran indicated that his bilateral knee disability had worsened with constant pain.  The VA examiner reported the following objective findings for both knees: flexion ends at 115 degrees with painful motion beginning at 115 degrees; extension ends at zero degrees, i.e., no limitation of extension, with painful motion; and no change in range of motion testing after repetitive-use testing.

Regarding functional loss and/or functional impairment, the examiner reported the following contributing factors of disability for both knees: less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also reported tenderness or pain to palpation for joint line or soft tissues of both knees.  While the examiner noted instability of station for both knees, the examiner reported that all joint stability tests revealed normal results for both knees, to include tests for anterior, posterior, and medial-lateral instability.  The examiner reported no evidence or history of recurrent patellar subluxation/dislocation.

The examiner indicated that the Veteran has or has had a meniscus (semilunar cartilage) condition in both knees with frequent episodes of joint "locking" and frequent episodes of joint pain.  No effusions were reported.  The examiner noted that the Veteran regularly uses a left knee brace for support when walking and during activity.  Regarding the knee disabilities' impact on the Veteran ability to work, the examiner reported that the Veteran can lift 50 pounds occasionally with caution when squatting to lift, can walk 0.5 mile at one time, can walk 2 miles during an 8-hour day, can sit/stand one hour each at one time, and can sit/stand 4 hours each during an 8-hour day.

At the February 2015 Board hearing, the Veteran complained of severe chronic pain in his knees, occurring every day.  The Veteran stated that he could walk about a block to a block and a half before the starting to feel pain.  For the pain, he stated that he uses lidocaine to wrap up his knees and has taken several medications, to include Motrin, and takes meloxicam daily.  The Veteran also stated that he is a contractor and that he is not able to do the work he used to be able to do, which was lifting and helping the guys.  He stated that climbing ladders and steps is very difficult.  However, he indicated that he continues to work as a contractor, "sort of a general contractor now."

VA treatment records associated with the file reflect complaints of knee pain and extensive treatment, to include ibuprofen, Motrin, Elavil, tramadol, Toradol, TENS unit treatment, SynviscOne injections, and multiple series of injections with Hyalgan.  Notably, VA treatment records show a history of right knee joint effusions.  See VA treatment records dated May 7, 2009, and June 30, 2009.  Importantly, the VA treatment records from June 30, 2009, include the results of a right knee MRI showing medial and lateral meniscal tears.

Upon review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for post traumatic arthritis of either knee.  During the course of these claims the Veteran's knee flexion has been shown to be limited to, at worst, 115 degrees in both knees even after repetition and consideration of painful motion.  As explained above, to warrant an evaluation in excess of 10 percent under Diagnostic Code 5260, flexion must be limited to 30 degrees or less.  Thus, even considering the Veteran's subjective complaints and the functional limitations, none of the evidence of record shows limitation consistent with a higher rating.  Similarly, the Veteran's extension has been noted to be full at both VA examinations, and thus, a rating higher than 10 percent under Diagnostic Code 5261 is not warranted because the medical evidence does not show limitation of extension that would warrant a higher rating.

As noted above, the Veteran has been assigned a separate 10 percent rating under Diagnostic Code 5257 for left knee anterior cruciate ligament instability.  Under that Code, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a.  The Board acknowledges that, at the Board hearing, the Veteran complained of a sense of instability described as chronic pain.  However, the September 2006 examiner specifically described the Veteran's left knee instability as slight, which is the criterion for a 10 percent rating, and the October 2014 examiner reported normal results for multiple stability tests for both knees.  Despite the October 2014 examiner's note of instability of station, the examiner specifically indicated normal stability testing for both knees.  Additionally, the Veteran's right knee has not been shown to exhibit recurrent subluxation or lateral instability.  Also, the Board notes that pain is considered in the ratings assigned for post traumatic arthritis of both knees.  Thus, the evidence does not support a rating higher than 10 percent for left knee anterior cruciate ligament instability or a separate instability rating for the right knee.

However, the Board considered whether any other Diagnostic Codes would warrant a higher evaluation than presently assigned.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that a separate 20 percent rating for the right knee is warranted based on the following evidence: June 2009 MRI results showing right knee medial and lateral meniscal tears, the October 2014 examiner's report indicating frequent episodes of joint "locking," and VA treatment records showing right knee joint effusions.  The Board notes that the Veteran's right knee is rated under Diagnostic Code 5010, which takes pain into account.  The Board also notes that, while the October 2014 examiner's report indicates joint "locking" of both knees, in contrast to right knee, there is no definitive medical evidence indicating an assessment of left knee meniscal tears or semilunar cartilage dislocation, to include the pre-operative notes made prior to the Veteran's March 2015 left total knee replacement surgery.  Again, the Board notes that pain is considered in the ratings assigned for post traumatic arthritis of the knees.  Accordingly, the Board finds that a separate 20 percent evaluation, but no higher, is warranted for the right knee only as the evidence shows that its history of symptoms of locking and effusions due to meniscal tears approximate the criteria for a rating under Diagnostic Code 5258.

Finally, the Board has considered whether any other Diagnostic Codes would warrant a higher evaluation than presently assigned.  However, the record does not reflect the Veteran has malunion/nonunion of the tibia or fibula.  Further, as the Veteran has motion of his knee, ankylosis is clearly not shown.  Accordingly, Diagnostic Codes 5262 and 5256 are not applicable here.  See 38 C.F.R. § 4.71a.

Other Considerations

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss to include factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities, to include the knees, contemplate a wide variety of manifestations and functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for knee disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him unable to obtain and maintain substantially gainful employment.  In fact, as noted above, the Veteran specifically testified at the Board hearing that he continues to work as a general contractor.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for post traumatic arthritis of the left knee is denied.

A disability rating in excess of 10 percent for post traumatic arthritis of the right knee is denied.

A separate 20 percent disability rating for right knee meniscal tears is granted, subject to the law and regulations governing payment of monetary benefits.

A disability rating in excess of 10 percent for left knee anterior cruciate ligament instability from June 28, 1999 to March 17, 2015 is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


